Title: University of Virginia, Circular of Estimates of UVa income & expenditures, ca. 15-16 Apr. 1825, 15 April 1825
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                        
                    this estimate was made in Apr. 25 but refers to Jan. 1. 25Estimate ofIncomefor 1825. and ExpendituresDDue from Literary board of annuity of 1823800Proctor’s debts to individuals6,144Annuity of 182515,000Remitted to Italy for Capitels, bases, pavemt3,000Debt from library fund, advance for books Etc6,000Ordinary expences of the establmt3,500Bank loan on credit of sbscrptn arrears.5,000Salaries of 5. Professors from Jan. 1.7,500Sbscrptn arrears, sperate (7468.92½) ½ this year.3,7242. do suppose from Apr. 15.2,145Rent of 6. Hotels from Mar. 7.9931. do (Law) suppose from May 1.1,011do34. Dormitories ⅛ off476Anatomical theatre4,000do20. do half the year160Payment to bank on acct of loan (½ sbscrptn arrears)3,734University rent from 68. Students ⅛ off893do40. Students half the year.300Surplus for Contingencies of the year.2,32233,35633,356EstimateDfor 1826.DAnnuity for 1826.15,000Salaries of 8. Professors12,000Sbscrptn arrears, sperate, the other half3,734Military Instructor200Rent of 6. Hotels1,200Librarian 150.D. Secretary of Faculty 50 D200100. Dormitories @ 16.D. each1,600Ordinary expences of the establmt3,5009. do@ 12.D108.Repaymt to bank, balance of loan (5000–3734)1,266University rent from 218. Students @ 15.D.3,2702d paymt to Perry with int.2,06724,912.Repaymt to library fund of loan for Perry3,000Surplus for Contingencies of the year.2,67924,912Estimatefor 1827.Annuity for 1827.15,000Salaries of 8. Professors12,000Rent of 6. Hotels1,200Mily Instructor, Librarian, Secy of Faculty400109. Dormitories1,708Ordinary expences of the establmt3,500University rent from 218. Students3,2703d paymt to Perry with int. 3606.93/468.902,184Surplus for Contingencies of the year.3,09421,17821,178After 1827. (when Perry’s purchase will have been discharged) the annual surplus will be 5,278.D. and as much more as the increased number of Students over 218. @ 15.D. each may amount to.Estimate forthe Library fund. DDonation of 1824.50,000Debt to genl fund, advanced for books & Apparat.7,677.81To finish Library room.6,000Purchase of residue of Library18,000Astronomical apparatus}6,300.Natl philos. & Mathematical doAnatomical & Medical do3,157.50Chemical do Dt Emmet500.Transportn & other miscella expences289.58Balance remaining Sep. 30. 25.8,075.1150,000.Ordinary current expencesBursar’s commission on 21,178.211.Proctor’s salary1,500.Janitor’s wages and provisions200.Overseer’s wages and provisions200.Hire & maintenance of 10. men & 1. woman950.a horse100.Taxes on lands and laborers15.Contingencies324.3,500.
                        
                    